TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00561-CR




                                 Phillip Lyle Tignor, Appellant


                                                v.


                                  The State of Texas, Appellee




   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
          NO. 13,893-A, HONORABLE CURT F. STEIB, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Phillip Lyle Tignor filed a “request for nunc pro tunc order” in the district court

seeking a restoration of time credits he lost when his parole was revoked. The court denied the

motion and Tignor filed notice of appeal.

               We do not have jurisdiction except as expressly granted by law. See Apolinar v.

State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). No appeal lies from an order denying a request

for judgment nunc pro tunc. Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. ref’d).

We are not aware of any statute vesting this Court with jurisdiction over this appeal.
              The appeal is dismissed.




                                            ___________________________________________

                                            David Puryear, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 23, 2005

Do Not Publish




                                               2